Citation Nr: 1107185	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-28 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for compensated class III 
hypertensive cardiovascular disease, status post quadruple stent 
placement with coronary artery disease, and an old myocardial 
infarction, status post pacemaker placement, rated as 
noncompensable prior to April 12, 2006, 60 percent from April 12, 
2006, 100 percent from June 20, 2008, and 60 percent from 
September 1, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who was the Appellant, had active duty service from 
September 1967 to July 1970, September 1972 to November 1973, and 
October 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that increased the Veteran's disability rating from 
noncompensable to 60 percent for the period from April 12, 2006.  

In his substantive appeal, the Veteran requested a Board hearing; 
however, he withdrew his hearing request verbally in March 2008 
and in writing in December 2010.  


FINDING OF FACT

In December 2010, the Veteran's representative submitted a 
written statement indicating that the Veteran no longer wished to 
pursue an appeal for increased disability rating for service-
connected compensated class III hypertensive cardiovascular 
disease, status post quadruple stent placement with coronary 
artery disease, and an old myocardial infarction, status post 
pacemaker placement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it 
relates to the issue of an increased disability rating for 
compensated class III hypertensive cardiovascular disease, status 
post quadruple stent placement with coronary artery disease, and 
an old myocardial infarction, status post pacemaker placement, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
Withdrawal may be made by the appellant or by his authorized 
representative.  
38 C.F.R. § 20.204.

In December 2010, the Veteran's representative submitted a 
written statement indicating that the Veteran no longer wished to 
pursue an appeal for increased disability rating for compensated 
class III hypertensive cardiovascular disease, status post 
quadruple stent placement with coronary artery disease, and an 
old myocardial infarction, status post pacemaker placement.  
Specifically, the representative indicated that the Veteran 
withdraws his Notice of Disagreement dated December 2006 and the 
VA Form 9 dated July 2007.  For this reason, no allegations of 
errors of fact or law remain for appellate consideration of the 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of this issue, and it is dismissed.


ORDER

The appeal for increased disability rating for compensated class 
III hypertensive cardiovascular disease, status post quadruple 
stent placement with coronary artery disease, and an old 
myocardial infarction, status post pacemaker placement, is 
dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


